Title: Petition from the Inhabitants of Kaskaskia, 4 May 1781
From: Inhabitants of Kaskaskia
To: Jefferson, Thomas


Kaskaskias, 4 May 1781. Humbly profess their loyalty and services to George Rogers Clark, against whom they have no complaint, though the paper money with which he paid them has been found valueless. But Col. John Montgomery, who succeeded him, was not satisfied with the 60,000 lbs. of flour furnished by the inhabitants for his 38 troops between the fall of 1779 and May 1780, ordered his men to seize more by force, and even caused the inhabitants’ stock in their own yards to be killed. To protests and even a court summons, he replied only with insults and threats of more force. Upon Montgomery’s departure Col. John Rogers assumed command and, in concert with Mr. Dodge, has reduced the inhabitants to a worse condition, killing their animals, burning their fences (pieux), and throwing some of them into jail without cause. He also protected Thomas Bentley from prosecution by the court; this Bentley has refused to take the oath of loyalty to the state. Rogers and Dodge have accused the Kaskaskians of a crime for writing to the French minister in Philadelphia to solicit his interest with Congress in order to put a stop to the wrongs they endure from the Virginia troops. These acts of tyranny have caused many of the best inhabitants to take refuge in the Spanish settlements, since they prefer Spanish law to American despotism. The petitioners request that their unhappy condition be looked into and that justice be done them for the wrongs they have suffered. Petition is signed by 58 residents of Kaskaskia and certified as “Enregistré au greffe du district des Kaskaskias en la  comtée des Illinois dependance a la province de la virginie,” 4 May 1781, by Carbonneaux, clerk.
